DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obradovic (US 2015/0295084).
Regarding claim 1, Obradovic discloses, in at least figures 13, 14A, 14B, and related text, a transistor, comprising: 
a first gate structure (1315’ below 1305’, [94], figures) comprising nanosheets (1315’, [50], [94]) stacked vertically apart; 
a channel layer (1305’, [94]) over the first gate structure (1315’ below 1305’, [94], figures), wherein a portion of the channel layer (1305’, [94]) wraps around the nanosheets (1315’, [50], [94]) of the first gate structure (1315’ below 1305’, [94], figures); and 
source/drain contacts (1308s’/1308d’, figures) aside the nanosheets (1315’, [50], [94]), wherein the source/drain contacts (1308s’/1308d’, figures) are electrically connected to the channel layer (1305’, [94]).


Obradovic further discloses, in at least figures 13, 14A, 14B, and related text, a second gate structure (topmost 1315’, [94]) disposed on the channel layer (1305’, [94]).
Regarding claim 4, Obradovic discloses the transistor of claim 3 as described above.
Obradovic further discloses, in at least figures 13, 14A, 14B, and related text, the second gate structure (topmost 1315’, [94]) covers a portion of a top surface of the channel layer (1305’, [94]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Obradovic (US 2015/0295084) in view of Obradovic (US 2016/0020305).
Regarding claim 2, Obradovic084 discloses the transistor of claim 1 as described above.
Obradovic084 does not explicitly disclose the nanosheets are rectangular nanosheets, circular nanosheets, or elliptical nanosheets in a cross-sectional view.
Obradovic305 teaches, in at least figure 1 and related text, the device comprising the nanosheets (115, [18], [50]) are rectangular nanosheets (figure), circular nanosheets, or elliptical nanosheets in a cross-sectional view, for the purpose of providing a hybrid or 
Obradovic084 and Obradovic035 are analogous art because they both are directed to transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Obradovic084 with the specified features of Obradovic035 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Obradovic084 to have the nanosheets being rectangular nanosheets, circular nanosheets, or elliptical nanosheets in a cross-sectional view, as taught by Obradovic035, for the purpose of providing a hybrid or combined tunnel FET/thermionic FET device to satisfy both low-frequency and high-frequency requirements within a same footprint ([4], Obradovic035).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0006328) in view of Obradovic (US 2015/0295084).
Regarding claim 10, Yamazaki discloses, in at least figures 26B, 27, and related text, an integrated circuit, comprising: 
a substrate (320, [436]) having a first transistor (300, [420]) embedded therein; and 
an interconnection structure (figures) disposed on the substrate (320, [436]), comprising; 
dielectric layers (280/286, [105]); 
a memory cell (100, [420]) embedded in the dielectric layers (280/286, [105]); and 

a channel layer (230b, [107]).
 Yamazaki does not explicitly disclose a first gate structure comprising nanosheets, wherein the nanosheets penetrate through the channel layer; source/drain contacts aside the nanosheets, wherein the source/drain contacts are electrically connected to the channel layer.
Obradovic teaches, in at least figures 13, 14A, 14B, and related text, the device comprising a first gate structure (1315’ below 1305’, [94], figures) comprising nanosheets (1315’, [50], [94]), wherein the nanosheets (1315’, [50], [94]) penetrate through the channel layer (1305’, [94]); source/drain contacts (1308s’/1308d’, figures) aside the nanosheets (1315’, [50], [94]), wherein the source/drain contacts (1308s’/1308d’, figures) are electrically connected to the channel layer (1305’, [94]), for the purpose of providing FET with high channel mobility, good short-channel, and low parasitic resistance ([50]).
Yamazaki and Obradovic are analogous art because they both are directed to transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of Obradovic because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the first gate structure comprising nanosheets, wherein the nanosheets penetrate through the channel layer; source/drain contacts aside the nanosheets, wherein the source/drain contacts are electrically connected to the channel layer, as taught by Obradovic, 
Regarding claim 13, Yamazaki in view of Obradovic discloses the integrated circuit of claim 10 as described above.
Obradovic further teaches, in at least figures 13, 14A, 14B, and related text, a second gate structure (topmost 1315’, [94], figures) covering a portion of a top surface of the channel layer (1305’, [94]), for the purpose of providing FET with high channel mobility, good short-channel, and low parasitic resistance ([50]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2020/0006328) in view of Obradovic (US 2015/0295084), and further in view of Obradovic (US 2016/0020305).
Regarding claim 12, Yamazaki in view of Obradovic084 discloses integrated circuit of claim 10 as described above.
Yamazaki in view of Obradovic084 does not explicitly disclose the nanosheets are rectangular nanosheets, circular nanosheets, or elliptical nanosheets in a cross-sectional view.
Obradovic305 teaches, in at least figure 1 and related text, the device comprising the nanosheets (115, [18], [50]) are rectangular nanosheets (figure), circular nanosheets, or elliptical nanosheets in a cross-sectional view, for the purpose of providing a hybrid or combined tunnel FET/thermionic FET device to satisfy both low-frequency and high-frequency requirements within a same footprint ([4]).
Yamazaki, Obradovic084, and Obradovic035 are analogous art because they all are directed to transistor and one of ordinary skill in the art would have had a reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki in view of Obradovic084 to have the nanosheets being rectangular nanosheets, circular nanosheets, or elliptical nanosheets in a cross-sectional view, as taught by Obradovic035, for the purpose of providing a hybrid or combined tunnel FET/thermionic FET device to satisfy both low-frequency and high-frequency requirements within a same footprint ([4], Obradovic035).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 3-4 and 5 that recite “the second gate structure further covers a portion of sidewalls of the channel layer” in combination with other elements of the base claims 1, 3-4 and 5.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 6 that recite “at least a portion of the capping layer is sandwiched between the channel layer and the source/drain contacts” in combination with other elements of the base claims 1 and 6.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 11 that recite “a gate dielectric layer sandwiched between the channel layer and the stacking structures” in combination with other elements of the base claims 10 and 11.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10, 13 and 14 that recite “the second gate structure further covers a portion of sidewalls of the channel layer” in combination with other elements of the base claims 10, 13 and 14.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 15 that recite “at least a portion of the capping layer is sandwiched between the channel layer and the source/drain contacts” in combination with other elements of the base claims 10 and 15.
Claims 16-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 16 that recite “patterning the stack to form stacking structures and nanosheets connecting the stacking structures; forming a gate dielectric layer over the nanosheets and the stacking structures” in combination with other elements of the base claims 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811